*219OPINION.
Aeundell :
Petitioner has established that for the year 1924 he is entitled to credits aggregating $1,200 for his two minor daughters and his mother, who were dependent on him for support. Section 216 (d) Revenue Act of 1924.
As to the loss claimed to have resulted in 1924 from the sale of horses, the record is entirely devoid of evidence upon which a loss in any amount could be allowed. We do not know the amount of petitioner’s investment, whether the losses were capital or operating losses, whether the venture was terminated in 1923 or 1924, the value of the horses taken over by petitioner or the price at which he sold them.
It was also contended by respondent that the loss in question was sustained in a transaction entered into for pleasure and not for profit. Evidence was offered on this point, but in view of peti*220tioner’s failure to establish the amount of the claimed loss, it need not be decided.

Judgment will be entered on 15 days’ notice, under Rule 50.

Considered by SteRNhagen and Green.